Campbell, J.,
concurring.
I am of the same opinion. The repeal of a statute is a remission of penalties inflicted by it, because of the absence of authority to punish when the law giving it has ceased to exist. But where a law is not repealed, and is merely suspended, it still has vitality to authorize punishment for its violation before its suspension. A repeal makes the law as if it had never been. -Suspending its operation for a time leaves it operative as to the past, and in all respects wherein it is not abrogated by the new statute.' A repealed statute is dead, and no sting can be inflicted *242by it; but one. which still lives, although displaced for a time, as to its full effect, is not without power to vindicate its infraction before its suspensation. Being still a law there is no want of authority to punish under it for such violations of it.